     Case 1:20-cv-00309 Document 35 Filed 06/14/21 Page 1 of 3 PageID #: 395



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JAMES MELVIN DEWITT,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:20-00309

MCDOWELL COUNTY BOARD
OF EDUCATION,

       Defendant.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

May 3, 2021, in which he recommended that the court grant

Defendant McDowell County Board of Education’s motion for

summary judgment (ECF No. 28) and deny as moot defendant’s

motion to dismiss (ECF No. 10) and defendant’s motion regarding

discovery responses (ECF No. 19).

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.           The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party's right to a de novo review
    Case 1:20-cv-00309 Document 35 Filed 06/14/21 Page 2 of 3 PageID #: 396



by this court.       Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

      Neither party filed any objections to the PF&R within the

required time period.       Accordingly, the court adopts the PF&R as

follows:

      1. Defendant’s motion for summary judgment (ECF No. 28) is

          GRANTED;

      2. Defendant’s motion to dismiss (ECF No. 10) is DENIED as

          moot; and

      3. Defendant’s Motion for an Order (1) Deeming Defendant’s

          First Set of Requests for Admissions to Plaintiff

          Admitted, (2) Striking Plaintiff’s Responses (of

          December 31, 2020) to Defendant’s Request for

          Admissions, and (3) Striking Plaintiff’s First Set of

          Interrogatories, Requests for Production, and Requests

          for Admissions to Defendant (ECF No. 19) is DENIED as

          moot. 1

      4. This action is DISMISSED from the court’s docket.

      The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.


1 The court acknowledges that defendant withdrew this motion in
part on February 12, 2021. (See ECF No. 27). By this order,
the motion is dismissed as moot to the extent it was not already
withdrawn.
                                2
Case 1:20-cv-00309 Document 35 Filed 06/14/21 Page 3 of 3 PageID #: 397



  IT IS SO ORDERED this 14th day of June, 2021.

                                ENTER:


                                David A. Faber
                                Senior United States District Judge




                                   3
